AMENDED ORDER GRANTING MOTION TO RESIGN UNDER TERMS OF DISBARMENT
Upon movant’s motion to resign under terms of' disbarment pursuant to SCR 3.480(3), IT IS HEREBY ORDERED that the motion is granted and William G. Barr, III, is prohibited from practicing law in the Commonwealth of Kentucky having been charged by the Inquiry Tribunal with conduct involving dishonesty, fraud, deceit, misrepresentation, and conduct that adverse!^ reflects upon his fitness to practice law; the charges of which related to the theft of a 1986 Buick from Roberts Motor Sales, Inc., concealment of notice of a lawsuit relating to Transvehicle Leasing, Inc., and failure to file income taxes for 1985, 1986 and 1987.
IT IS FURTHER ORDERED THAT:
1. Within ten (10) days from the date of entry of this order, movant shall have placed in the mail notification to all clients of his inability to continue to represent them, and of the urgency of promptly retaining new counsel. A copy of all letters shall be simultaneously provided to the Director of the Kentucky Bar Association.
2. This resignation shall be effective with the entry of this Order and shall continue in effect until such time as movant may be granted reinstatement by this Court pursuant to SCR 3.520.
3. As a condition of any reapplication for reinstatement to the practice of law, movant shall pay all debts outstanding to *319William A. Roberts, Jr., as reflected in any agreed judgments on complaints between the two parties.
4. As required by SCR 3.130-1.16(d), movant shall refund any advance payment of fees that have not been earned and promptly return clients’ files and property in his possession.
5. Respondent shall pay all costs of the proceedings.
All concur.
ENTERED: November 21, 1991.
/s/ Robert F. Stephens Chief Justice